Title: To James Madison from Francis Breuil, 22 October 1807
From: Breuil, Francis
To: Madison, James



Sir,
Philada. 22d. Octr 1807

I have to acknowledge the receipt of your dispatches in two bundles directed one to Mr. Armstrong and the other to Mr. Irvin, Also the two letters to the Said gentlemen respecting my private concerns.  My vessel will leave the wharf this evening and Mr Nairac to whom the whole will be delivered, on Saturday next.  You may be assured that he will take particular care of them.  I beg you will accept my best thanks and the assurance of my gratitude for your kindness to me.  I am very respectfully Sir, your most obt hl Servant

Fs: Breuil

